Name: Commission Regulation (EEC) No 2250/91 of 26 July 1991 re-establishing the levying of customs duties on products falling within CN codes 7407 and 7411 originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries;  America
 Date Published: nan

 No L 204/36 Official Journal of the European Communities 27. 7. 91 COMMISSION REGULATION (EEC) No 2250/91 of 26 July 1991 re-establishing the levying of customs duties on products falling within CN codes 7407 and 7411 originating in Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, the countries and territories concerned may at any time be re-established ; Having regard to the Treaty establishing the European Economic Community, Whereas, in the case of products falling within CN codes 7407 and 7411 , originating in Mexico, the individual ceiling was fixed at 3 308 000 ; whereas, on 10 July 1991 , imports of these products into the Community origina ­ ting in Mexico reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Mexico, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Article 1 Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of As from 30 July 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90 , shall be re-established on imports into the Community of the following products originating in Mexico : Order No CN code Description 10.0920 ex 7407 21 90 Copper bars, rods and profiles  Of copper alloys   Of copper-zinc base alloys (brass)    Hollow profiles ex 7407 22 10   Of copper-nickel base alloys (cupro-nickel) or copper ­ nickel-zinc base alloys (nickel silver)    Hollowprofiles ex 7407 22 90   Of copper-nickel-zinc base alloys (nickel silver)    Hollow profiles ex 7407 29 00  Other   Hollow profiles 7411 Copper tubes and pipes Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( ¢) OJ No L 370, 31 . 12. 1990, p. 1 . 27. 7. 91 Official Journal of the European Communities No L 204/37 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1991 . For the Commission Christiane SCRIVENER Member of the Commission